Citation Nr: 0302532	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
pterygium.

(The issues of entitlement to service connection for 
asthmatic bronchitis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied service connection for bronchitis 
asthmaticus (claimed as a lung disorder) and granted service 
connection for bilateral pterygium, assigning a 
noncompensable (0 percent) rating, effective January 4, 1999.

In April 2000, the veteran withdrew, in writing, a previous 
request for a personal hearing before a Member of the Board 
at the RO.  38 C.F.R. § 20.704(e) (2002).

Except for the issue of entitlement to an initial compensable 
rating for bilateral pterygium, the remaining issue will be 
the subject of a separate decision.  The Board notes that the 
issue of service connection for asthmatic bronchitis (claimed 
as a lung disorder) is the subject of additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
After completion of the development, the Board will give 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903 (2002)).  Following notice of 
development and review of any response to that notice, the 
Board will prepare a separate decision addressing the issue 
of entitlement to service connection for asthmatic bronchitis 
(claimed as a lung disorder).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim for bilateral 
pterygium has been obtained.

2.  The veteran's service-connected pterygium is manifest by 
corrected visual acuity of 20/30 in the right eye and 20/40 
in the left eye for far vision and 20/20 for both eyes for 
near vision.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.75, 4.76, 4.76a, 4.84a, Diagnostic 
Code 6034 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service medical 
records, a private physician statement, VA treatment records, 
a December 2001 VA eye examination report, and various 
statements from the veteran and his representative have been 
associated with the claims file.  Thus, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the November 1998 statement 
of Dr. Jose F. Pico, a private ophthalmologist, the December 
2001 VA examination report, and recent VA treatment reports, 
which evaluate the status of the veteran's disability, are 
adequate for determining whether a higher disability rating 
is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a July 1999 rating decision, a November 
2001 letter giving the notice required by the VCAA, a 
February 2000 statement of the case, and November 2001 and 
January 2002 supplemental statements of the case, as the RO 
advised the veteran of what the RO would provide and what he 
should provide, and the criteria needed for a higher rating. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service medical records show that the veteran was 
hospitalized in 1952 and underwent bilateral nasal pterygium 
operations (on the right eye on September 2 and on the left 
eye six days later) under topical anesthesia.  

In August 1967, the veteran filed his original claim for 
service connection for an eye disorder. 

In November 1967, his claim was denied by the RO because the 
veteran failed to report for a VA examination.

In a November 1998 statement, Dr. Jose F. Pico indicated 
that, at a September 1995 private eye examination, visual 
acuity without glasses was 20/50ts in the right eye and 
20/40-1 in the left eye.  There was recurrent nasal pterygium 
3 millimeters in the cornea in the right eye with a temporal 
pterygium of 4 millimeters in the cornea in the right eye.  
There was also left-eye small recurrent pterygium of 2 
millimeters in the cornea.  Ocular tension in the right eye 
was 24 millimeters and 20 millimeters in the left eye.  On 
May 17, 1996, the veteran underwent an operation on the right 
eye for recurrent nasal pterygium and temporal pterygium 
under local anesthesia.  Dr. Pico stated that the veteran's 
condition was related to the condition he had in service.  At 
that time, the veteran had allergic conjunctivitis, senile 
cataracts in both eyes, and a small temporal pterygium in the 
left eye.

VA treatment records from September 1999 to September 2000 
show treatment for various eye disorders.

On VA examination in December 2001, the veteran complained of 
recurrent pterygium.  Visual acuity corrected was 20/30 for 
far vision and 20/20 for near vision in the right eye and was 
20/40 for far vision and 20/20 for near vision in the left 
eye.  No diplopia was noted.  But there was visual field 
deficit with peripheral constriction in both eyes by Goldmann 
perimetry with 50 degrees of central vision.  
Blepharochalasia was present on the eyelids.  Nasal, temporal 
pterygium was noted on the left eye, the right eye was clear.  
There were old keratectomy scars on both eyes.  Neither 
retinal hemorrhages nor exudates were seen.  The diagnosis 
was bilateral senile cataracts; chronic open angle glaucoma-
stable with associated peripheral vision constriction; and no 
evidence of non-proliferative diabetic retinopathy.

The veteran contends that his bilateral pterygium warrants a 
compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's pterygium is currently evaluated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2002), which provides that the disability is rated for loss 
of vision, if any.  Loss of vision is rated under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  A noncompensable 
evaluation is warranted where vision is 20/40 in both eyes.  
A 10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  A 10 percent evaluation 
is also warranted where vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (2002).  Visual acuity is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses, unless there is a difference of more 
than four diopters of spherical correction between the two 
eyes, or the presence of keratoconus.  38 C.F.R. § 4.75 
(2002).  It is noteworthy that eye disorders also may be 
rated based on contraction of visual fields.  38 C.F.R. 
§§ 4.76, 4.76a (2002).

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against 
the claim for a compensable rating using the visual acuity 
impairment table.  A review of the private and VA medical 
evidence pertinent to the veteran's eyes and vision shows 
that the veteran does suffer some loss of peripheral vision.  
However, the clear preponderance of the evidence is against a 
finding that the loss of peripheral vision is due to the 
service-connected pterygium.  In a November 1998 private 
ophthalmologist statement, Dr. Pico noted a small temporal 
pterygium in the left eye but the veteran's primary eye 
disorders at that time were allergic conjunctivitis and 
senile cataracts in both eyes.  In December 2001, a VA 
examiner reported a nasal temporal pterygium on the left eye, 
but no pterygium on the right eye.  Corrected visual acuity 
was reported to be 20/30 in the right eye and 20/40 in the 
left eye for far vision and 20/20 in both eyes for near 
vision.  Although there was peripheral constriction in both 
eyes by Goldmann perimetry with 50 degrees of central vision, 
it was associated with chronic open angle glaucoma not with 
the veteran's service-connected pterygium.  

On the evidence, the Board is unable to find a basis for 
entitlement to an initial compensable rating.  It appears 
clear that the veteran's loss of field vision has been 
attributed to his nonservice-connected glaucoma rather than 
to the service-connected pterygium.  Differentiation of 
pertinent symptomatology involves complex medical questions, 
and the Board must find that the opinions of trained medical 
professionals are of considerable probative value.  While the 
veteran may sincerely believe that his service-connected 
disability warrants an initial compensable rating, the 
totality of the evidence weighs against his claim.  Again, 
the evidence shows that nonservice-connected glaucoma is 
responsible for the loss of peripheral vision.

The weight of the credible evidence demonstrates that the 
veteran's service-connected postoperative residuals of 
bilateral pterygium is manifested by some scarring, which 
does not interfere with vision to a compensable degree, and 
only a small pterygium was currently present on the left eye.  
His other visual problems with both eyes are not part of the 
veteran's service-connected disorder.  As the veteran's 
bilateral pterygium is not causing a compensable impairment 
of vision, a noncompensable rating is warranted.

As noted above the medical records from recent years show the 
veteran has several other problems with both of his eyes.  
The contents of these medical records indicate that these 
other problems with both eyes have nothing to do with his 
service-connected bilateral pterygium.  While the veteran 
contends to the contrary, he as a layman has no competence to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
noted, the Board may not consider manifestations not 
resulting from service-connected disease or injury in rating 
the service-connected disability.  38 C.F.R. § 4.14.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that either the veteran's service-connected 
eye disorder alone has resulted in frequent hospitalizations 
or caused marked interference in his employment.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
disability rating for bilateral pterygium.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An initial increased (compensable) rating for bilateral 
pterygium is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

